Citation Nr: 0712869	
Decision Date: 05/01/07    Archive Date: 05/15/07
	
DOCKET NO.  03-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
diabetes mellitus, type II, evaluated as 20 percent disabling 
prior to July 24, 2004, and 40 percent disabling thereafter.

2.  Entitlement to a higher initial disability rating for 
diabetic peripheral neuropathy of the right lower extremity, 
evaluated as 20 percent disabling prior to February 23, 2004, 
and 30 percent disabling thereafter.

3.  Entitlement to a higher initial disability rating for 
diabetic peripheral neuropathy of the left lower extremity, 
evaluated as 20 percent disabling prior to February 23, 2004, 
and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

These claims are before the Board of Veterans? Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for type II 
diabetes mellitus with mild peripheral neuropathy, effective 
from October 2001.  In February 2004, the RO in Boston, 
Massachusetts, awarded separate 20 percent ratings for motor 
sensory neuropathy of the right and left lower extremities, 
effective from October 2001.  The RO in Boston has 
jurisdiction over the claims.

In September 2004, the veteran presented oral testimony 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims file.  In 
February 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.

In a Supplemental Statement of the Case (SSOC) in March 2006, 
the RO increased the evaluation for diabetes mellitus to 40 
percent disabling effective July 24, 2004.  The RO also 
increased the rating for diabetic peripheral neuropathy of 
the right and left lower extremities to 30 percent disabling 
each, effective February 23, 2004.  

In a rating decision in March 2006, the RO granted service 
connection for sensory diabetic peripheral neuropathy of the 
right and left upper extremities and awarded initial 30 
percent and 20 percent evaluations, respectively, effective 
September 16, 2004.  The veteran has not initiated an appeal 
with respect to the downstream issues of his initial 
disability evaluations or effective date of award.  The 
Board, therefore, has no jurisdiction over these claims.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In January 2007, the veteran submitted VA clinical records 
showing his treatment for post traumatic stress disorder 
(PTSD) with intrusive thoughts of Vietnam experiences.  He 
reported having filed a claim for disability benefits with 
the Social Security Administration (SSA).  The Board refers 
to the RO potential claims of entitlement to service 
connection for PTSD and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) for appropriate action.

In a written statement received in April 2007, the veteran 
waived RO review of the evidence he submitted in January 
2007.


FINDINGS OF FACT

1.  For the time period prior to July 24, 2004, the veteran's 
diabetes mellitus was treated with an oral hypoglycemic agent 
and restricted diet, but did not require treatment with 
insulin and regulation of activities.

2.  Since July 24, 2004, the veteran's diabetes mellitus has 
not resulted in hospitalization for episodes of ketoacidosis 
or hypoglycemic reactions or required twice a month visits to 
a diabetic care provider.

3.  For the time period prior to February 23, 2004, the 
veteran's diabetic peripheral neuropathy of the right and 
left lower extremities was primarily manifested by a sensory 
deficit and electrodiagnostic evidence of moderate diffuse 
motor sensory neuropathy; there was no clinical evidence of 
motor or reflex abnormalities.

4.  Since February 23, 2004, the veteran has manifested 
moderate to severe diabetic neuropathy of the right and left 
lower extremities manifested by gross sensory disturbance 
with loss of touch distally over the feet, loss of deep 
tendon reflexes and vibratory sense, downgoing toes, foot 
drop and mild difficulty with tandem gait.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent rating for diabetes mellitus prior to July 24, 2004, 
and 40 percent thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for right lower extremity diabetic neuropathy prior to 
February 23, 2004, and 30 percent disabling thereafter, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for left lower extremity diabetic neuropathy prior to 
February 23, 2004, and 30 percent disabling thereafter, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  With respect 
to a service connection claim, a section 5103 notice should 
also advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).

A March 2003 RO letter that preceded the initial 
adjudications advised the veteran of the types of evidence 
and/or information necessary to substantiate his claims and 
the relative duties upon himself and VA in developing his 
claims.  The purposes of a section 5103 notice were met as 
the claims were substantiated in a June 2003 rating decision 
where disability ratings and effective dates of award were 
assigned.  An August 2003 Statement of the Case (SOC) advised 
the veteran of the criteria for establishing a disability 
rating and cited in full the provisions of 38 C.F.R. 
§ 3.159(b)(1).  Additional VCAA notice was sent to the 
veteran in March 2004 that advised him to submit any evidence 
and/or information in his possession pertinent to his claims.  
Further VCAA notice was sent in February and June 2005.  As a 
result of the lay and medical evidence of record, VA 
examination was provided in December 2005 to identify all 
manifestations of service connected diabetes mellitus.  The 
claims were subsequently readjudicated in an SSOC dated in 
March 2006 that advised the veteran of the criteria for 
establishing an effective date of award, and awarded 
additional compensation for diabetes mellitus and its 
complications.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Any notice deficiencies were cured by 
the readjudication of the claims in the March 2006 SSOC.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  As the 
veteran has had ample opportunity to present evidence and 
argument in support of his claims, there is no prejudice in 
the timing aspects of notifying him of the criteria for 
establishing an effective date of award.  See generally 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  There is 
no allegation that any error with respect to the adequacy or 
timing of his notice has resulted in prejudice, see Dunlap v. 
Nicholson, U.S. Vet. App. 03-0320 (March 22, 2007), and the 
veteran recently waived RO consideration of evidence he 
submitted directly to the Board.  On the facts of this case, 
the Board finds no prejudice would accrue to the veteran in 
deciding his case at this time.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  The veteran has reportedly filed a 
claim for SSA disability benefits, but the status of his 
claim is unknown.  The record contains all known private and 
VA clinical records, and VA examination was provided in 
December 2005.  Any attempt to delay adjudication of the case 
to clarify the status of the SSA disability benefit request 
would provide no benefit to the veteran.  As noted in the 
Introduction, the Board has referred to the RO a claim of 
entitlement to TDIU.  With respect to the December 2005 VA 
examination, the examiner did not specifically respond to the 
Board's request for opinion as to whether the veteran's 
diabetes mellitus currently required regulation of 
activities.  The RO has resolved this factual determination 
in favor of the veteran, and no prejudice accrues to the 
veteran in the noncompliance with responding to the opinion 
request.  See generally Stegall v. West, 11 Vet. App. 268 
(1998).  There is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claims.



II.  Factual summary

Historically, the veteran was diagnosed with non-insulin 
dependent diabetes mellitus (NIDDM or type II diabetes 
mellitus or DM) in September 2001 and later prescribed an 
oral hypoglycemic agent (Glucophage/Glucotrol XL).  A 
December 2001 VA clinical record noted his report of 
intermittent paresthesias of his toes and feet that worsened 
with sitting.  Examination showed 5/5 strength of the lower 
extremities with normal sensation and gait.  In September 
2002, he was advised by his private physician to observe a no 
concentrated sweet diet.  In February 2003, he was advised by 
the VA clinic of diabetic dietary considerations and advised 
to establish a daily exercise routine within his tolerance 
level.  At that time, a monofilament examination of the feet 
was normal.

On VA Compensation and Pension (C&P) examination in March 31, 
2003, the veteran reported that his diabetes was being 
treated with diabetic diet, exercise and Glucotrol.  He 
reported having numbness of his hands and feet for the past 
few months, but denied any problems with his kidneys, eyes, 
skin or heart.  He reported a 4-5 year history of impotence 
75% of the time.  He reported easy fatigability due to his DM 
and non-service connected liver problems.  He worked part-
time as a bartender.  Physical examination showed no 
involvement of his eyes and heart.  He had high blood 
pressure that preceded his DM by 25 years.  There was no 
involvement of the skin or peripheral arteries.  There was 
involvement of the kidneys in the form of mild proteinuria.  
His neurologic examination showed normal motor and sensory 
function, as well as reflexes, of the upper and lower 
extremities.  The examiner described the veteran as having 
mild peripheral neuropathy in the form of tingling and 
numbness with no neurologic deficit.  It was noted the 
veteran also reported impotence.

An RO rating decision dated June 2003 granted service 
connection for type II diabetes mellitus with mild peripheral 
neuropathy, effective from October 2001.  The RO also granted 
service connection for erectile dysfunction assigning a 
noncompensable schedular rating, and entitlement to special 
monthly compensation based on loss of use of a creative 
organ, effective March 2003.

A June 2003 VA dietician consultation continued to instruct 
the veteran to maintain a diet and establish a daily exercise 
routine within his tolerance level per his doctor (MD).  At 
that time, he reported exercising at a gym until shoulder 
surgery 2-3 weeks previous.

In a notice of disagreement filed in July 2003, the veteran 
stated that his diabetes mellitus required a restricted diet 
and regulation of activities.  He also reported developing 
foot problems due to his diabetes, and requested increased 
compensation for his impotence.  After issuance of an SOC in 
August 2003, he limited his appeal to the rating for his 
diabetes mellitus.

A July 2003 private medical record included the veteran's 
report of increased tingling sensation in his feet that he 
described as "walking on eggshells" when he first awoke.  
At that time, sensory examination appeared normal.  His pedal 
pulses, skin texture and hair growth was also normal.  An 
electromyography and nerve conduction velocity (EMG/NCV) 
study in August 2003 showed decreased velocity of the right 
peroneal nerve; increased latency and decreased velocity of 
the right tibial nerve; decreased amplitude and velocity of 
the left peroneal nerve; and increased latency, decreased 
amplitude and decreased velocity of the left sural nerve.  
The diagnostic conclusion was moderate diffuse motor sensory 
neuropathy.

A December 2003 private physician letter described the 
veteran has having diabetic neuropathy manifested by burning, 
numbness and paresthesias of his feet, especially when 
awakening.  He had been placed on Neurontin.

An RO rating decision in February 2004 awarded separate 20 
percent ratings for motor sensory neuropathy of the right and 
left lower extremities, respectively, effective from October 
2001.

On February 23, 2004, the veteran reported that his dosage of 
Neurontin had increased to 1200 mgs.  At that time, he 
submitted a January 23, 2004 physician letter indicated that 
the veteran was diagnosed with diabetic peripheral neuropathy 
as well as cervical and lumbar discogenic disease with 
radiculopathy.  He was prescribed Neurontin 900 mgs. per day 
for his neuropathic pain.

An April 2004 private clinical record noted that the veteran 
had symptoms of tingling and discomfort in his hands 
suggesting carpal tunnel.  He had been overeating and 
overdrinking.  His Glucotrol prescription was increased.  His 
sugars improved the next month.

In July 2004, the veteran received emergency room treatment 
after slipping out of a chair with complaint of sharp pain of 
the left chest, arm and hip, shortness of breath (SOB), 
dizziness, diaphoresis and right knee pain.  Examination 
indicated a diagnosis of chest wall strain with vasovagal 
symptoms.  A private clinical evaluation the next month noted 
that the veteran recently had an emergency room visit after 
trying to place weight getting off a stool and getting a 
severe "stitch" up the maxillary line.  He had felt a 
little weak and sweaty.  His emergency room evaluation was 
negative, and he had no symptoms since then.  His cardiac 
examination was negative.  His symptoms did not sound purely 
musculoskeletal, and he was scheduled for a Myoview stress 
test.  A subsequent Myoview scan was negative.  An evaluation 
in September 2004 was significant for slight decrease in 
filament sensation.  His glycohemoglobin was up to 8.4 and 
his Glucotrol was increased to 7.5 mg.
  
A September 2004 physician letter indicated that the veteran 
was being following for neuropathy, lumbar degenerative joint 
disease (DJD), and carpal tunnel syndrome.  He was awaiting a 
right knee replacement as well as vascular studies of his 
lower extremities.  A September 2004 letter from a different 
physician indicated that the veteran was being treated for 
hypertension, diabetes mellitus and peripheral neuropathy.  
The veteran's medications included Glucotrol 7.5 mg daily and 
Neurontin, 300 mg. four times daily.

On September 16, 2004, a private EMG/NCV of the upper 
extremities showed increased latency and decreased amplitude 
of the left median motor; decreased velocity of the right 
ulnar motor; and increased latency, decreased amplitude and 
decreased velocity of the right median motor.  The diagnostic 
conclusion was significant abnormalities on bilateral median 
nerves across the carpal tunnels, and milder peripheral 
neuropathy.

On September 23, 2004, the veteran testified to being on a 
restricted diet due to his diabetes mellitus.  He had been 
going to the gym every day, but his exercise had been 
restricted over the last four months while awaiting for a 
right knee replacement.  He had constant tingling and 
numbness of his feet that prevented him from walking more 
than 300-400 yards.  He had recently obtained a handicap 
parking sticker.  Occasionally, he lost all sensation in his 
feet.  His legs felt very weak and had one instance of 
falling down the stairs.  He also had one emergency room 
visit due to a diabetic attack.  He had foot coldness with 
cramping and fatigue of his lower extremities that was worse 
in the winter.  He had one instance of falling down the 
stairs.  He was required to wear shoe inserts.  He also 
reported tingling sensation in his upper arms with loss of 
strength.  He had been diagnosed with carpal tunnel, but his 
neuropathy also contributed to his disability.  His 
medications included Glucotrol 7.5 mgs. and up to 2000 mgs of 
Neurontin per day.

In December 2004 the veteran was noted to have elevated blood 
sugar.  He had been fairly inactive and not following a diet.  
His poor compliance habits were discussed, and his Glucotrol 
was increased to 10 mg.  His Glucotrol was increased to 15 
mg. in January 2005.  An additional prescription of 
Glucophage was added in March 2005.  

A March 2005 private physician letter noted that the veteran 
was status post right carpal tunnel surgery.  His neuropathic 
pain was significantly well-controlled with 2000 mgs. of 
Neurontin.  He had developed a left femoral cutaneous 
neuropathy apparently from laying down on his side.  
Examination showed hypoactive reflexes throughout, flexor 
plantar responses and some decreased pinprick and vibratory 
sensation in a stocking-glove fashion but no motor deficits.

On May 9, 2005, the veteran's private physician placed him on 
insulin due to uncontrolled diabetes.

On VA examination in December 2005, the veteran described 
numbness, tingling and pain in both feet.  He had difficulty 
with walking feeling as if he was walking on broken glass.  
His legs ached and were cold causing him to wear thick socks 
most of the time.  In the past six months, he had developed 
similar symptoms in his fingertips.  His hands felt cold, 
useless and clumsy and he had difficulty manipulating 
objects.  He did not properly feel cutting himself.  He also 
had aches, cramps and spasms in the arm and leg muscles.  He 
further complained of autonomic symptoms such as becoming 
dizzy when standing up and being impotent.  He did not 
properly feel his urine stream, but was not incontinent.  He 
was prone to either constipation or diarrhea, and sometimes 
felt bloated.  The examiner stated these symptoms were 
indicative of widespread autonomic nerve dysfunction.  In 
addition, the veteran had an area of numbness and tingling 
along the right lateral thigh in the distribution of the 
lateral cutaneous femoral nerve.

On examination, the veteran drank a fair amount of water 
admitting to being thirsty most of the time, a symptom 
indicative of poor diabetic control.  He had no cognitive 
deficits.  On motor examination, his grip in both hands was 
slightly decreased but proximal muscles above both arms were 
normal in strength.  His leg muscles were of normal bulk 
proximally with mild muscle thinning distally.  His muscle 
strength was normal proximally.  There was marked weakness 
distally manifested by walking on his heels, indicative of 
bilateral peroneal nerve weakness with foot drop, and 
difficulty walking on his tiptoes.  He also had mild 
difficulty standing on either leg unsupported.  On sensory 
examination, there was a gross disturbance of perception of 
all sensory modalities distally in the legs as well as the 
hands in the stocking-glove distribution pattern typical of 
peripheral neuropathy.  He failed to perceive vibration at 
the toes, ankles and at the knees.  His vibratory sense was 
also impaired at the fingertips with mild decrease in 
vibration acuity at the wrist level.  His touch was 
completely lost distally over the feet and partially lost 
over the lower leg territory as well as proximally in the 
distribution of the right lateral cutaneous femoral nerve.  
Deep tendon reflexes were absent throughout.  Toes were 
downgoing.  His gait was normal except for mild difficulty 
with tandem gait.  The examiner provided the following 
summary of findings and diagnoses:

In summary, the patient demonstrates symptoms and 
signs of symmetric, predominantly sensory 
peripheral neuropathy with superimposed multiple 
mononeuropathies, which in his particular case 
almost certainly are due to diabetes mellitus.

1.  Diabetes mellitus type II, poorly controlled, 
on insulin treatment.
2.  Moderate to severe, predominantly painful 
diabetic neuropathy.
3.  Superimposed right sided lateral femoral 
cutaneous nerve mononeuropathy (meralgia 
paresthetica).
4.  Superimposed bilateral peroneal nerve 
dysfunction (foot drop).
[5].  Autonomic peripheral neuropathy of diabetes 
with genitourinary and GI involvement.
[6].  Mild obesity.
[7].  Lipid disorder by history, on treatment.
[8].  Gout by history, on treatment.
[9].  Hypertension by history, o[n] treatment.
[10].  History of liver problems of unknown 
etiology.

A December 2005 private physician statement indicated that 
the veteran had been prescribed Lantus insulin, 10 units 
every night (qhs), since May 9, 2005.  The veteran had also 
been advised to follow a diabetic diet.

A February 2006 VA clinical record noted the veteran as 
appearing fatigued and lethargic.

In an SSOC in March 2006, the RO increased the evaluation for 
diabetes mellitus to 40 percent disabling effective July 24, 
2004.  The RO also increased the rating for sensory diabetic 
peripheral neuropathy of the right and left lower extremities 
to 30 percent disabling, each, effective February 23, 2004.


III.  Legal criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where an appeal stems 
from an initial rating, VA must frame and consider the issue 
as to whether separate or "staged" ratings may be assigned 
for any or all of the retroactive period from the effective 
date of the grant of service connection in addition to a 
prospective rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO has provided a staged rating for the veteran's 
diabetes mellitus under Diagnostic Code 7913.  The 20 percent 
rating in effect prior to July 24, 2004 contemplates diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2006).  The 40 percent rating in effect 
since July 24, 2004 contemplates diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  Id.  
A 60 percent evaluation may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service-connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

A.  Diabetes mellitus

For the time period prior to July 24, 2004, the medical 
evidence reflects that the veteran's diabetes mellitus was 
treated with an oral hypoglycemic agent and a restricted 
diet.  He was not prescribed insulin until May 2005.  There 
was no medical prescription or advisement for him to regulate 
his activities but, rather, encouragement for him to maintain 
a regular exercise regimen.  In fact, the veteran had been 
exercising until being prevented due to non-service connected 
orthopedic disability.  The veteran, while competent to 
describe his perceived symptoms of diabetes mellitus, is not 
shown to be competent to speak to the medical issue of 
whether regulation of activities was medically required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  As the veteran did not require insulin 
and regulation of activities prior to July 24, 2004, he does 
not satisfy the criteria for the next higher evaluation of 40 
percent.  In this regard, no question has been presented as 
to which of two evaluations would more properly classify the 
severity of his diabetes mellitus.  38 C.F.R. § 4.7 (2006).

Effective July 24, 2004, the RO has assigned a 40 percent 
evaluation on the basis that the veteran had been diagnosed 
with uncontrolled diabetes mellitus that more closely 
approximated the criteria for the next higher rating.  A 
higher 60 percent rating would require episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2006).  There is no lay or medical 
evidence that the veteran meets the criteria of one or two 
hospitalizations per year for episodes of ketoacidosis or 
hypoglycemic reactions or requiring twice a month visits to a 
diabetic care provider.  An emergency room visitation in July 
2004 was not identified as an episode of ketoacidosis or 
hypoglycemic reaction, but rather a chest wall strain with 
vasovagal symptoms.  The veteran has not visited his diabetic 
care provider twice per month.  As such, there is no basis 
for a higher rating still.


B.  Neuropathy of the lower extremities

The RO has rated the veteran's clinical neuropathy of the 
right and left lower extremities under Diagnostic Code 8521.  
Diagnostic Code 8521 provides the rating criteria for 
paralysis of the external popliteal nerve (common peroneal), 
and therefore neuritis and neuralgia of that nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).  Complete 
paralysis of the common peroneal nerve, which is rated as 40 
percent disabling, contemplates foot drop and slight droop of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
Disability ratings of 10 percent, 20 percent and 30 percent 
are assignable for incomplete paralysis which is mild, 
moderate, or severe in degree, respectively.  Id.  Diagnostic 
Code 8621 refers to neuritis of the common peroneal nerve 
while Diagnostic Code 8721 refers to neuralgia of that nerve.

The RO has evaluated the veteran's diabetic neuropathy of 
right and left lower extremities as 20 percent disabling 
prior to February 23, 2004 and 30 percent disabling 
thereafter, for each extremity.  Prior to February 23, 2004, 
the lay and medical evidence of record included the veteran's 
report of sensory deficit in both lower extremities primarily 
involving pain, tingling and burning sensation of the feet.  
His VA clinic examination in December 2001, VA medical 
examination in March 2003 and private medical examination in 
July 2003 showed normal motor function and reflexes.  There 
were no trophic changes.  The veteran himself did not report 
any motor abnormalities.  An EMG/NCV study in August 2003 was 
interpreted as showing moderate diffuse motor sensory 
neuropathy.  Nonetheless, a private clinical evaluation as 
late as March 2005 showed the lower extremities with 
hypoactive reflexes, flexor plantar responses and decreased 
pinprick and vibratory sensation in a stocking-glove 
distribution, but no motor deficits.

On this evidence, the evidence shows the veteran's diabetic 
neuropathy of right and left lower extremities was primarily 
manifested by a sensory deficit and electrodiagnostic 
evidence of moderate diffuse motor sensory neuropathy; there 
was no clinical evidence of motor or reflex abnormalities.  
The claims for a higher initial rating prior to February 23, 
2004, therefore, have not been met.

On February 23, 2004, the veteran submitted a statement 
indicating he had been placed on 1200 mgs. of Neurontin for 
neuropathic pain.  His September 2004 testimony included his 
report of right lower extremity weakness with instances of 
falling down, constant tingling and numbness sensation of the 
feet that prevented him from walking more than 300 yards, and 
occasional loss of sensation in the feet.  




However, as indicated above, a March 2005 private examination 
report showed hypoactive reflexes, flexor plantar responses 
and decreased pinprick and vibratory sensation in a stocking-
glove distribution, but no motor deficits.  

VA examination in December 2005 demonstrated sensory deficit 
with lost touch distally over the feet, loss of deep tendon 
reflexes and vibratory sense, downgoing toes and mild 
difficulty with tandem gait.  Otherwise, his gait was normal.  
This evidence shows diabetic neuropathy of the right and left 
lower extremities manifested by gross sensory disturbance 
with loss of touch distally over the feet, loss of deep 
tendon reflexes and vibratory sense, downgoing toes, foot 
drop and mild difficulty with tandem gait.  This evidence 
does not show that the veteran's sensory and motor deficits 
of the right and/or left lower extremity meets, or more 
closely approximates, the criteria for complete paralysis of 
the common peroneal nerve as there is active use of the feet 
with no gait abnormality other than difficulty with tandem 
gait.  The RO has favorably provided a 30 percent rating for 
each lower extremity effective February 23, 2004.  The 
preponderance of the lay and medical evidence of record, 
however, does not establish the veteran's entitlement to a 40 
percent rating for either extremity since February 23, 2004.  

In so holding, the Board has deemed the veteran's statements 
and testimony of his symptoms as both competent and credible.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  His lay report of symptoms has been 
utilized by the RO in assigning a higher initial disability 
rating and assigning an effective date of award for increase.  
His self-diagnosis of the medical need for regulation of 
activities cannot be accepted as competent evidence.  The 
preponderance of the lay and medical evidence is against any 
further compensation.  The claims, therefore, must be denied.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 


(Fed. Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).


ORDER

Entitlement to a higher initial disability rating for 
diabetes mellitus, type II, evaluated as 20 percent disabling 
prior to July 24, 2004 and 40 percent disabling thereafter, 
is denied.

Entitlement to a higher initial disability rating for motor 
sensory neuropathy of right lower extremity, evaluated as 20 
percent disabling prior to February 23, 2004 and 30 percent 
disabling thereafter, is denied.

Entitlement to a higher initial disability rating for motor 
sensory neuropathy of left lower extremity, evaluated as 20 
percent disabling prior to February 23, 2004 and 30 percent 
disabling thereafter, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


